DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 
Response to Amendment
Regarding the amendment filed 06/29/2022: Claims 1-8 are pending. 

Response to Arguments
Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 1 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. ("Humidity sensors using polyvinyl alcohol mixed with electrolytes",
SENSORS AND ACTUATORS B: CHEMICAL, vol. 49, no. 3, July 1, 1998, pgs 240-247, cited in IDS
heretofore referred to as Yang) in view of Komiya (US 2010/0288635 A1, previously cited heretofore referred to as Komiya) in view of Bunza et al (US 2011/0309937 A1, heretofore referred to as Bunza)
have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Nagy (Reg. No. 50,708) on 07/05/2022.
The application has been amended as follows: Claim 1 will now read: “1. (Currently Amended) An improved inductive conductivity sensor, comprising at least one drive toroid structure or other electromagnetically analogous drive structure, and at least one receiving toroid structure or other electromagnetically analogous receiving structure, wherein all of these structures are at least partially submersed in a conductive test substance, and a current is applied to the drive toroid and measured at the receiving toroid so as to obtain a measurement of the conductivity of the test substance, wherein the improvement comprises: surrounding one or more of the drive and/or receiving toroid(s) with an insulating material that is magnetically transparent and has a weak dielectric property relative to the dielectric of the test substance resulting in a low equivalent capacitance .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… surrounding one or more of the drive and/or receiving toroid(s) with an insulating material that is magnetically transparent and has a weak dielectric property relative to the dielectric of the test substance resulting in a low equivalent capacitance to form an insulated unit, and surrounding each insulated unit, and separating the insulated units from each other, with a magnetically transparent and non-electrically conductive shielding material.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 2-8 are allowed for depending from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

               The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               - Vogt teaches a conductivity sensor but does not teach “… surrounding one or more of the drive and/or receiving toroid(s) with an insulating material that is magnetically transparent and has a weak dielectric property relative to the dielectric of the test substance resulting in a low equivalent capacitance to form an insulated unit, and surrounding each insulated unit, and separating the insulated units from each other, with a magnetically transparent and non-electrically conductive shielding material.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863